Exhibit 10.7

 

ECECUTION VERSION

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT AND

FOURTH AMENDMENT TO GUARANTY
(HILLSBORO ENERGY LLC)

 

This EIGHTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH AMENDMENT TO GUARANTY (this
“Eighth Amendment”) is entered into as of March 28, 2017 (the “Effective Date”)
by and among Hillsboro Energy LLC, as borrower (“Borrower”), Foresight Energy
LLC, as guarantor (“Guarantor”), the undersigned Lender (constituting all
Lenders under the Credit Agreement as of the Eighth Amendment Effective Date),
Crédit Agricole Corporate and Investment Bank (formerly known as Calyon New York
Branch), as Administrative Agent (in such capacity, together with its successors
appointed pursuant to Section 11.7 of the Credit Agreement, “Administrative
Agent”), and Crédit Agricole Corporate and Investment Bank Deutschland,
Niederlassung Einer Französischen Société Anonyme (formerly known as CALYON
Deutschland Niederlassung einer französischen Societé Anonyme), in its capacity
as Hermes Agent (in such capacity, together with its successors appointed
pursuant to Section 11.7 of the Credit Agreement, “Hermes Agent”).  This Eighth
Amendment is granted pursuant to and made under (a) that certain Credit
Agreement, dated as of May 14, 2010 (as amended by the First Amendment to Credit
Agreement dated as of June 17, 2010, the Second Amendment to Credit Agreement
and First Amendment to Foresight Guaranty dated August 4, 2010, the Third
Amendment to Credit Agreement dated as of September 24, 2010, the Fourth
Amendment to Credit Agreement dated as of May 27, 2011, the Fifth Amendment to
Credit Agreement and First Amendment to Foresight Guaranty dated as of March 8,
2012, the Sixth Amendment to Credit Agreement and Second Amendment to Foresight
Guaranty dated as of August 16, 2013, and the Seventh Amendment to Credit
Agreement, Third Amendment to Guaranty, and Waiver dated as of August 30, 2016)
(prior to giving effect to this Eighth Amendment, the “Credit Agreement”), by
and among Borrower, the Lenders from time to time parties thereto,
Administrative Agent and Hermes Agent, and (b) that certain Guaranty, dated as
of May 27, 2011 (as amended by the Fifth Amendment to Credit Agreement and First
Amendment to Foresight Guaranty dated as of March 8, 2012, the Sixth Amendment
to Credit Agreement and Second Amendment to Foresight Guaranty dated as of
August 16, 2013, and the Seventh Amendment to Credit Agreement, Third Amendment
to Guaranty, and Waiver dated as of August 30, 2016) (prior to giving effect to
this Eighth Amendment, the “Foresight Energy Guaranty”), by Guarantor in favor
of Administrative Agent and Hermes Agent.

 

RECITALS:

 

WHEREAS, in connection with a refinancing (“Refinancing”) of certain
Indebtedness of the Guarantor and certain of its Affiliates (including Borrower)
(the “Guarantor Loan Parties”), the Guarantor Loan Parties and their lenders are
refinancing the A&R Foresight Energy Credit Agreement and the Second Lien
Secured Notes;

 

WHEREAS, in connection with the Refinancing, each of Borrower and Guarantor has
requested that the undersigned Lender (constituting all Lenders under the Credit
Agreement as of the Eighth Amendment Effective Date), Administrative Agent and
Hermes Agent agree to

 

--------------------------------------------------------------------------------


 

amend the Credit Agreement and the Foresight Energy Guaranty to conform certain
provisions therein to certain provisions contained in the New Foresight Energy
Credit Agreement (as defined below) and to make certain related changes; and

 

WHEREAS, Administrative Agent, Hermes Agent and the undersigned Lender
(constituting all Lenders under the Credit Agreement as of the Eighth Amendment
Effective Date) are willing to amend the Credit Agreement and the Foresight
Energy Guaranty, subject to the terms and conditions herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

AGREEMENT:

 

1.                                      DEFINITIONS.  Except as otherwise
expressly provided herein, capitalized terms used in this Eighth Amendment shall
have the meanings given in the Credit Agreement, as amended by this Eighth
Amendment, and the interpretative provisions set forth in the Credit Agreement,
as amended by this Eighth Amendment, shall apply to this Eighth Amendment.

 

2.                                      [RESERVED].

 

3.                                      AMENDMENTS TO CREDIT AGREEMENT.  Subject
to the satisfaction of the conditions set forth in Section 5, the Credit
Agreement is hereby amended as of the date hereof on the terms set forth in this
Section 3.

 

(a)                                 Section 1.1 of the Credit Agreement is
hereby amended to insert the following definitions therein in the proper
alphabetical location:

 

(i)                                     “Attributable Indebtedness” means, on
any date, in respect of any Capital Lease Obligations of any Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP.  Notwithstanding anything
herein to the contrary, the Sale-Leaseback Financing Arrangements, and
obligations and liabilities in respect thereof, shall not constitute
“Attributable Indebtedness,” “Capital Leases” or “Capital Lease Obligations” for
purposes of this Agreement, the Foresight Guaranty or any other Credit Documents
(regardless of whether such Sale-Leaseback Financing Arrangements continue to be
reflected on a consolidated balance sheet of the MLP or the Guarantor as
“sale-leaseback financing arrangements” after the Eighth Amendment Effective
Date or the accounting thereof after the Eighth Amendment Effective Date changes
due to a change in accounting treatment, change in GAAP or otherwise).

 

2

--------------------------------------------------------------------------------


 

(ii)                                  “Audited Financial Statements” means the
audited consolidated balance sheet of the MLP and its Subsidiaries for each of
the fiscal years ended December 31, 2016 and December 31, 2015 and the related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for the fiscal years ended December 31, 2016, December 31, 2015
and December 31, 2014 of the MLP and its Subsidiaries, including the notes
thereto.

 

(iii)                               “Capital Lease” means, with respect to any
Person, any lease of any property, which in conformity with GAAP, is required to
be capitalized on the balance sheet of such Person; provided that the
obligations of the Guarantor or its Restricted Subsidiaries, or of a special
purpose or other entity not consolidated with the Guarantor and its Restricted
Subsidiaries, either existing on the Eighth Amendment Effective Date or created
thereafter that (a) initially were not included on the consolidated balance
sheet of the Guarantor as a Capital Lease and were subsequently recharacterized
as a Capital Lease or, in the case of such a special purpose or other entity
becoming consolidated with the Guarantor and its Restricted Subsidiaries were
required to be characterized as a Capital Lease upon such consolidation, in
either case, due to a change in accounting treatment or otherwise, or (b) did
not exist on the Eighth Amendment Effective Date and were required to be
characterized as a Capital Lease but would not have been required to be treated
as capital lease obligations on the Eighth Amendment Effective Date had they
existed at that time, shall for all purposes not be treated as a Capital Lease,
Capital Lease Obligations or Indebtedness.  Notwithstanding anything herein to
the contrary, the Sale-Leaseback Financing Arrangements, and obligations and
liabilities in respect thereof, shall not constitute “Attributable
Indebtedness,” “Capital Leases” or “Capital Lease Obligations” for purposes of
this Agreement, the Foresight Guaranty or any other Credit Documents (regardless
of whether such Sale-Leaseback Financing Arrangements continue to be reflected
on a consolidated balance sheet of the MLP or the Guarantor as “sale-leaseback
financing arrangements” after the Eighth Amendment Effective Date or the
accounting thereof after the Eighth Amendment Effective Date changes due to a
change in accounting treatment, change in GAAP or otherwise).

 

(iv)                              “Cash Management Obligations” means any and
all obligations of the Guarantor or any Restricted Subsidiary arising out of
(a) the execution or processing of electronic transfers of

 

3

--------------------------------------------------------------------------------


 

funds by automated clearing house transfer, wire transfer or otherwise to or
from the deposit accounts of the Guarantor and/or any Restricted Subsidiary now
or hereafter maintained with any financial institution or affiliate thereof,
(b) the acceptance for deposit or the honoring for payment of any check, draft
or other item with respect to any such deposit accounts, (c) any other treasury,
deposit, disbursement, overdraft, and cash management services afforded to the
Guarantor or any Restricted Subsidiary by any such financial institution or
affiliate thereof, and (d) stored value card, commercial credit card and
merchant card services.

 

(v)                                 “Eighth Amendment” means the Eighth
Amendment to Credit Agreement and Fourth Amendment to Guaranty (Hillsboro Energy
LLC), dated as of the Eighth Amendment Effective Date among Borrower, Guarantor,
Administrative Agent, Hermes Agent and the Lenders party thereto.

 

(vi)                              “Eighth Amendment Effective Date” means
March 28, 2017.

 

(vii)                           “Equity Offering” means, (a) any public or
private sale of Qualified Equity Interests of the MLP or any Parent (other than
an Equity Interest sold to the Guarantor or a Subsidiary of the Guarantor);
provided that the term “Equity Offering” shall refer to the portion of the net
cash proceeds therefrom that has been contributed to the equity capital of the
Guarantor or (b) the contribution of cash to the Guarantor as an equity capital
contribution.

 

(viii)                        “Financing Transactions” means, collectively,
(a) the redemption or prepayment of the Second Lien Secured Notes and the
satisfaction and discharge of the Exchangeable Notes Indenture and the Second
Lien Notes Indenture in accordance with the provisions thereof, (b) the
repayment in full of all indebtedness and other obligations outstanding
evidenced by or related to the A&R Foresight Energy Credit Agreement and the
termination thereof, (c) the incurrence of the loans and issuance of letters of
credit under the New Foresight Energy Credit Agreement and the creation of liens
under the security documents related thereto, (d) the issuance of the New Second
Lien Secured Notes and (e) the payment of the fees and expenses incurred in
connection with any of the foregoing.

 

(ix)                              “Guarantee” means, as to any Person (the
“guaranteeing person”), any obligation of (a) the guaranteeing person or (b)

 

4

--------------------------------------------------------------------------------


 

another Person (including, without limitation, any bank under any letter of
credit) to the extent the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation in order to induce the creation of such
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, reimbursement obligations
under letters of credit and any obligation of the guaranteeing person, whether
or not contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee obligation shall not include
(i) indemnification or reimbursement obligations under or in respect of Surety
Bonds or Designated Letters of Credit, (ii) ordinary course performance
guarantees by the Guarantor or any Restricted Subsidiary that guarantees the
obligations under the New Foresight Energy Secured Facility of the obligations
(other than for the payment of borrowed money) of the Guarantor or any other
Restricted  Subsidiary that guarantees the obligations under the New Foresight
Energy Secured Facility and (iii) endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Guarantor in good faith.  The term
“Guarantee” as a verb has a corresponding meaning.

 

5

--------------------------------------------------------------------------------


 

(x)                                 “Hedging Obligations” means all debts,
liabilities and obligations of the MLP, the Guarantor or any Restricted
Subsidiary in respect of any Hedging Agreement.

 

(xi)                              “Murray Investment” means (a) an Equity
Offering to Murray Energy and related transactions with the portion of the net
cash proceeds therefrom that has been contributed to the equity capital of the
Guarantor of not less than $60,000,000 and (b) the exercise of the Murray Option
and related transactions and the payment of the fees and expenses incurred in
connection with any of the foregoing clauses (a) and (b) hereof.

 

(xii)                           “Murray Option” means the option of Murray
Energy to purchase 46% of the voting interest of the General Partner pursuant to
and in accordance with the Murray Option Agreement.

 

(xiii)                        “Murray Option Agreement” means that certain
Option Agreement, dated as of April 16, 2015, among Foresight Reserves LP and
Michael J. Beyer, as sellers, and Murray Energy, as purchaser (including the
exhibits and schedules thereto), as may be amended in accordance with the terms
hereof.

 

(xiv)                       “New Second Lien Secured Notes” means the second
lien senior secured notes due 2023 of the Guarantor and Foresight Finance issued
pursuant to the New Second Lien Secured Notes Indenture.

 

(xv)                          “New Foresight Energy Credit Agreement” means that
certain Credit and Guaranty Agreement, dated as of March 28, 2017, by and among
Guarantor, as borrower, certain affiliates of Guarantor, as guarantors, The
Huntington National Bank, as facilities administrative agent, Lord Securities
Corporation, as term administrative agent, and the lenders and issuers party
thereto, as in effect on the Eighth Amendment Effective Date.

 

(xvi)                       “New Foresight Energy Secured Facility” means
Indebtedness incurred or to be incurred by the Guarantor pursuant to the New
Foresight Energy Credit Agreement, and any full or partial refinancings,
replacements, extensions, modifications, renewals or amendments thereof.

 

(xvii)                    “New Second Lien Secured Notes Indenture” means the
Indenture, dated as of March 28, 2017, among the Guarantor, Foresight Finance,
the guarantors party thereto and Wilmington Trust, National Association, as
trustee, as the same may be

 

6

--------------------------------------------------------------------------------


 

amended, restated, supplemented, replaced, refinanced or otherwise modified from
time to time.

 

(xviii)                 “Parent” means any direct or indirect parent of the
Guarantor.

 

(xix)                       “Related Party of a Permitted Holder” means: (i) any
immediate family member of a Permitted Holder; or (ii) any trust, corporation,
partnership, limited liability company or other entity, the beneficiaries,
stockholders, partners, members, owners or Persons beneficially holding a
majority (and controlling) interest of which consist of any one or more
Permitted Holders and/or such other Persons referred to in the immediately
preceding clause (i).

 

(xx)                          “Sale-Leaseback Financing Arrangements” the
sale-leaseback financing arrangements of the MLP, Guarantor and/or any of their
Subsidiaries reflected on the consolidated balance sheet of the MLP included in
the Audited Financial Statements as “sale-leaseback financing arrangements” and
in existence on the Eighth Amendment Effective Date, and obligations and
liabilities in respect of such sale-leaseback financing arrangements, in each
case, as amended, restated, modified, supplemented, extended, renewed, refunded,
restructured, refinanced or replaced or substituted in whole or in part from
time to time and whether by the same or any other Person (regardless of whether
such Sale-Leaseback Financing Arrangements continue to be reflected on a
consolidated balance sheet of the MLP or the Guarantor as “sale-leaseback
financing arrangements” after the Eighth Amendment Effective Date or the
accounting thereof after the Eighth Amendment Effective Date changes due to a
change in accounting treatment, change in GAAP or otherwise).

 

(xxi)                       “Transactions” means, collectively, (a) the
Financing Transactions and (b) the Murray Investment.

 

(xxii)                    “Wholly Owned” means, with respect to any Restricted
Subsidiary, a Restricted Subsidiary all of the outstanding Capital Stock of
which (other than any director’s qualifying shares) is owned by the Guarantor
and one or more Wholly Owned Restricted Subsidiaries (or a combination thereof).

 

(b)                                 The following defined terms set forth in
Section 1.1 of the Credit Agreement are hereby amended and restated in their
entirety as follows:

 

7

--------------------------------------------------------------------------------


 

(i)                                     “Capital Lease Obligations” means, with
respect to any Person as of any date of determination, the aggregate liability
of such Person under Capital Leases reflected on a balance sheet of such Person
under GAAP; provided that the obligations of the Guarantor or its Restricted
Subsidiaries, or of a special purpose or other entity not consolidated with the
Guarantor and its Restricted Subsidiaries, either existing on the date hereof or
created thereafter that (a) initially were not included on the consolidated
balance sheet of the Guarantor as a capital lease obligations and were
subsequently recharacterized as capital lease obligations or, in the case of
such a special purpose or other entity becoming consolidated with the Guarantor
and its Restricted Subsidiaries were required to be characterized as capital
lease obligations upon such consolidation, in either case, due to a change in
accounting treatment or otherwise, or (b) did not exist on the date hereof and
were required to be characterized as capital lease obligations but would not
have been required to be treated as capital lease obligations on the date hereof
had they existed at that time, shall for all purposes not be treated as Capital
Leases, Capital Lease Obligations or Indebtedness.  Notwithstanding anything
herein to the contrary, the Sale-Leaseback Financing Arrangements, and
obligations and liabilities in respect thereof, shall not constitute
“Attributable Indebtedness,” “Capital Leases” or “Capital Lease Obligations” for
purposes of this Agreement, the Foresight Guaranty or any other Credit Documents
(regardless of whether such Sale-Leaseback Financing Arrangements continue to be
reflected on a consolidated balance sheet of the MLP or the Guarantor as
“sale-leaseback financing arrangements” after the Eighth Amendment Effective
Date or the accounting thereof after the Eighth Amendment Effective Date changes
due to a change in accounting treatment, change in GAAP or otherwise).

 

(ii)                                  “Change of Control” means

 

(a)                                 the sale, lease, transfer, conveyance or
other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the assets of the
Guarantor and its Restricted Subsidiaries taken as a whole to any “person” (as
such terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act) other than any of the Permitted Holders;

 

(b)                                 the Guarantor becomes aware (by way of a
report or any other filings pursuant to Section 13(d) of the Exchange Act,
proxy,

 

8

--------------------------------------------------------------------------------


 

vote, written notice or otherwise) that any “person” or “group” (as such terms
are used for purposes of Sections 13(d) and 14(d) of the Exchange Act), other
than any of the Permitted Holders, is or becomes the “beneficial owner” (as such
term is used in Rule 13d-3 under the Exchange Act), directly or indirectly, of
more than 50% of the total voting power of the Voting Stock of the Guarantor or
the General Partner; or

 

(c)                                  the adoption of a plan relating to the
liquidation or dissolution of the Guarantor.

 

Notwithstanding the foregoing, (x) a conversion of the General Partner, the MLP
or the Guarantor or any of its Restricted Subsidiaries from a limited
partnership, corporation, limited liability company or other form of entity to a
limited partnership, corporation, limited liability company or other form of
entity or an exchange of all of the outstanding Equity Interests in such Person
for Equity Interests of another Person, including in connection with a merger,
amalgamation or consolidation, shall not constitute a Change of Control, so long
as following such transaction either (a) the “persons” (as that term is used in
Section 13(d) of the Exchange Act) who beneficially owned the Voting Stock of
such Person immediately prior to such transaction continue to beneficially own
in the aggregate more than 50% of the Voting Stock of such Person, or continue
to beneficially own sufficient Equity Interests in such Person to elect a
majority of its directors, managers, trustees or other persons serving in a
similar capacity for such Person or its general partner, as applicable, or
(b) no “person,” other than a Permitted Holder, beneficially owns more than 50%
of the Voting Stock of such Person or its general partner, as applicable, and
(y) the transfer of assets between or among the Guarantor and its Restricted
Subsidiaries shall not itself constitute a Change of Control.

 

In addition, notwithstanding the foregoing, (a) a transaction will not be deemed
to involve a Change of Control if the General Partner, the MLP or the Guarantor
becomes a direct or indirect Wholly Owned Subsidiary of a Person and (1) the
direct or indirect holders of the Voting Stock of such Person immediately
following that transaction are substantially the same as the holders of the
Voting Stock of the General Partner, the MLP or the Guarantor, as applicable,
immediately prior to that transaction or (2) immediately following that
transaction no ‘‘person’’ or ‘‘group’’ of related persons (as such terms are
used in Sections 13(d) and 14(d) of the

 

9

--------------------------------------------------------------------------------


 

Exchange Act as in effect on the Eighth Amendment Effective Date), other than a
parent entity satisfying the requirements of this sentence or a Permitted
Holder, is the beneficial owner, directly or indirectly, of more than 50% of the
Voting Stock of such Person and (b) the right to acquire Voting Stock (so long
as such Person does not have the right to direct the voting of the Voting Stock
subject to such right) or any veto power in connection with the acquisition or
disposition of Voting Stock will not cause a party to be a beneficial owner.

 

For purposes of this definition, a Person shall be deemed not to beneficially
own securities that are the subject of a stock purchase agreement, merger
agreement, amalgamation agreement, arrangement agreement or similar agreement
until consummation of the transactions or, as applicable, series of related
transactions contemplated thereby.

 

Notwithstanding the foregoing, in no event shall the consummation of all or any
part of the Transactions constitute a Change of Control.

 

(iii)                               “Environmental Law” means any and all
applicable current and future federal, state, local and foreign statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or other governmental
restrictions or common law causes of action relating to (a) protection of the
environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes into the environment including ambient air, surface, water,
ground water, or land, (b) human health as affected by Hazardous Materials, and
(c) mining operations and activities to the extent relating to environmental
protection or reclamation, including the Surface Mining Control and Reclamation
Act, provided that “Environmental Laws” do not include any laws relating to
worker or retiree benefits, including benefits arising out of occupational
diseases.

 

(iv)                              “Financial Covenant Compliance Certificate”
means a certificate of a Responsible Officer of Guarantor certifying that, as of
the applicable date, Guarantor would be (on a pro forma basis) in compliance
with the financial covenant set forth in Section 4.5 of the Foresight Guaranty
for the relevant Semi-Annual Periods.

 

10

--------------------------------------------------------------------------------


 

(v)           “Foresight Guaranty” means the Guaranty, dated as of the Fourth
Amendment Effective Date, by Guarantor in favor of Administrative Agent and
Hermes Agent, as the same may be amended, restated, amended and restated,
replaced, supplemented or otherwise modified, including pursuant to the Eighth
Amendment.

 

(vi)          “Hazardous Materials” means (i) any explosive or radioactive
substances or wastes and (ii) any hazardous or toxic substances, materials or
wastes, defined or regulated as such in or under, or that could reasonably be
expected to give rise to liability under, any applicable Environmental Law,
including, without limitation, asbestos, polychlorinated biphenyls,
urea-formaldehyde insulation, gasoline or petroleum (including crude oil or any
fraction thereof) or petroleum products or any coal ash, coal combustion
by-products or waste, boiler slag, scrubber residue or flue desulphurization
residue.

 

(vii)         “Hedging Agreement” means any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement (regardless of
whether such agreement or instrument is classified as a “derivative” pursuant to
FASB ASC Topic No. 815 and required to be marked-to-market) and any other
agreements or arrangements designed to manage interest rates or interest rate
risk and other agreements or arrangements designed to protect such Person
against fluctuations in currency exchange rates or commodity prices.  For the
avoidance of doubt, Hedging Agreements do not include coal sales contracts
requiring the delivery of coal that is priced pursuant to an established index
created for the purposes of establishing a market price for the underlying
commodity.

 

(viii)        “Indebtedness” means, as to any Person, without duplication:

 

11

--------------------------------------------------------------------------------


 

(a)           all indebtedness of such Person for borrowed money;

 

(b)           all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments (other than any obligations in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, reclamation bonds and
completion guarantees, bank guarantees and similar obligations under any Mining
Law or Environmental Law or with respect to worker’s compensation benefits);

 

(c)           all obligations of such Person arising under letters of credit,
bankers’ acceptances or other similar instruments (solely to the extent such
letters of credit, bankers’ acceptances or other similar instruments have been
drawn and remain unreimbursed);

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services;

 

(e)           the Attributable Indebtedness of such Person in respect of Capital
Leases;

 

(f)            all Indebtedness of other Persons Guaranteed by such Person to
the extent so Guaranteed;

 

(g)           all Indebtedness of other Persons secured by a Lien on any asset
of such Person, whether or not such Indebtedness is assumed by such Person; and

 

(h)           all obligations of such Person under Hedging Agreements.

 

if and to the extent any of the preceding items (other than Guarantees referred
to in clause (f)) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP;

 

provided that in no event shall Indebtedness include (i) asset retirement
obligations, (ii) obligations (other than obligations with respect to
Indebtedness for borrowed money or other funded debt) related to surface rights
under an agreement for the acquisition of surface rights for the production of
coal reserves in the ordinary course of business in a manner consistent with
historical practice of the Guarantor and its Subsidiaries, (iii) obligations
under coal purchase and sale contracts, (iv) trade accounts payable and accrued
expenses incurred in the ordinary course of business, (v) obligations under
federal coal leases, (vi) obligations under coal

 

12

--------------------------------------------------------------------------------


 

leases which may be terminated at the discretion of the lessee,
(vii) obligations for take-or-pay arrangements or (viii) royalties, the
dedication of reserves under supply agreements or similar rights or interests
granted, taken subject to, or otherwise imposed on properties consistent with
customary practices in the mining industry.

 

The amount of any obligation under any Hedging Agreement on any date shall be
deemed to be the hedging termination value (determined in accordance with the
methodology described in the New Foresight Energy Credit Agreement) thereof as
of such date.  The amount of any Indebtedness issued with original issue
discount shall be deemed to be the face amount of such Indebtedness less the
remaining unamortized portion of the original issue discount of such
Indebtedness.  The amount of any Indebtedness secured by a Lien on an asset of
such Person but not otherwise the obligation, contingent or otherwise of such
Person, shall be deemed to be the lesser of (x) the fair market value (as
reasonably determined by the Guarantor in good faith) of such asset on the date
the Lien attached as determined in good faith by the Guarantor and (y) the
amount of such Indebtedness.  The amount of any other Indebtedness shall be the
outstanding principal amount thereof.

 

(ix)          “Mining Laws” means any and all current or future applicable
federal, state, local and foreign statutes, laws, regulations, legally-binding
guidance, ordinances, rules, judgments, orders, decrees, permits, concessions,
grants, franchises,  licenses, agreements, or other governmental restrictions,
or common law causes of action relating to mining operations and activities,
including, but not be limited to, the Federal Coal Leasing Amendments Act; the
Surface Mining Control and Reclamation Act; all other applicable land
reclamation and use statutes and regulations; the Mineral Leasing Act of 1920;
the Federal Mine Safety Act of 1977; the Black Lung Act; and the Coal Act; each
as amended, and any comparable state and local laws or regulations.

 

(x)           “Permitted Holders” means, collectively, (a) (i) Chris Cline and
his children and other lineal descendants, Robert E. Murray, Brenda L. Murray,
Robert Edward Murray (son), Jonathan Robert Murray, Ryan Michael Murray (or any
of their estates, or heirs or beneficiaries by will) and any Related Party of a
Permitted Holder; (ii) the spouses or former spouses, widows or widowers and
estates

 

13

--------------------------------------------------------------------------------


 

of any of the Persons referred to in clause (i) above; (iii) any trust having as
its sole beneficiaries one or more of the persons listed in clauses (i) and
(ii) above; and (iv) any Person a majority of the voting power of the
outstanding Equity Interest of which is owned by one or more of the Persons
referred to in clauses (i), (ii) or (iii) above, (b) Murray Energy Corporation,
an Ohio corporation, and its Subsidiaries, (c) any group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members; provided that, in the case
of such group and without giving effect to the existence of such group or any
other group, such Persons referenced in clauses (a) through (b) above,
collectively, have beneficial ownership of more than 50% of the total voting
power of the voting units or stock of the Guarantor, the MLP or any Parent,
(d) Foresight Reserves L.P., (e) the MLP and any Parent and (f) the General
Partner.

 

(xi)          “Restricted Subsidiaries” means, with respect to the Guarantor,
its “Restricted Subsidiaries” as defined in the New Foresight Energy Credit
Agreement.

 

(c)           The defined terms “Amendment Agreement,” “A&R Foresight Energy
Secured Facility,” “Beneficial Owner,” and “Exchangeable Notes” are hereby
deleted from Section 1.1 of the Credit Agreement.

 

(d)           Section 9.1 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“9.1        Indebtedness.

 

(a)           Create, incur, assume or suffer to exist any Indebtedness (other
than the New Second Lien Secured Notes and Indebtedness incurred under the New
Foresight Energy Secured Facility (including any Hedging Obligations or Cash
Management Obligations secured in connection therewith)) unless after giving
effect to such creation, incurrence, assumption or sufferance, Guarantor would
be (on a pro forma basis) in compliance with the financial covenant set forth in
Section 4.5 of the Foresight Guaranty for the two Semi-Annual Periods ending on
the following two Semi-Annual Dates, and Borrower shall have caused Guarantor to
deliver a Financial Covenant Compliance Certificate evidencing such compliance;
provided, however, that Borrower may incur Indebtedness in an aggregate
principal amount of up to $5,000,000 (individually in the case of such
Indebtedness or series of related Indebtedness) or $25,000,000 (in the aggregate
in the case of all such Indebtedness) without causing Guarantor to deliver a
Financial Covenant Compliance Certificate as described above; or

 

14

--------------------------------------------------------------------------------


 

(b)           Create, incur, assume or suffer to exist any guaranty by Borrower
of the New Second Lien Secured Notes and Indebtedness incurred under the New
Foresight Energy Secured Facility (including any Hedging Obligations or Cash
Management Obligations secured in connection therewith), unless after giving
effect to such creation, incurrence, assumption or sufferance, Guarantor  would 
be  (on  a  pro  forma  basis)  in  compliance  with  the financial covenant set
forth in Sections 4.5 of the Foresight Guaranty for the two Semi-Annual Periods
ending on the following two Semi-Annual Dates, and Borrower shall have caused
Guarantor to deliver a Financial Covenant Compliance Certificate evidencing such
compliance.”

 

(e)           Section 9.4 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

“9.4        Disposition of Property.  Sell, transfer or otherwise dispose of
(a) any Equipment, whether now owned or hereafter acquired, or (b) any of its
other Property (including receivables and leasehold interests), whether now
owned or hereafter acquired, unless after giving effect to such disposition
described in clause (b), Guarantor would be (on a pro forma basis) in compliance
with the financial covenant set forth in Section 4.5 of the Foresight Guaranty,
(a) with respect to any incurrence during the Construction Period, for the first
two full Semi-Annual Periods occurring after the Commercial Operation Date, and
(b) with respect to any such incurrence during the Operating Period, for the two
Semi-Annual Periods ending on the following two Semi-Annual Dates, and Borrower
shall have caused Guarantor to deliver a Financial Covenant Compliance
Certificate evidencing such compliance; provided, however, that Borrower may,
without submission of a Financial Covenant Compliance Certificate as described
above in this Section 9.4, (i) dispose of obsolete or worn out property in the
ordinary course of business, (ii) sell inventory in the ordinary course of
business (including forward coal sales in the ordinary course of business),
(iii) enter into any sale-leaseback transaction (other than with respect to the
Equipment) to the extent entered into in the ordinary course of business of
Borrower and upon arm’s length terms, and (iv) during any calendar year, sell,
transfer or otherwise dispose of up to $5,000,000 (individually or in a series
of related transactions) of its Property (including receivables and leasehold
interests but excluding the Equipment).”

 

(f)            Section 9.5 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“9.5        Restricted Payments.  Make any Restricted Payment other than, solely
during the Operating Period, Restricted Payments to Guarantor of excess cash
after the payment of Debt Service and other amounts paid or payable by Borrower
so long as, at the time of such Restricted Payment, Guarantor would be

 

15

--------------------------------------------------------------------------------


 

(on a pro forma basis) in compliance with the financial covenant set forth in
Section 4.5 of the Foresight Guaranty for the following two Semi-Annual Periods,
and Borrower shall have caused Guarantor to deliver a Financial Covenant
Compliance Certificate evidencing such compliance.”

 

4.             AMENDMENTS TO FORESIGHT ENERGY GUARANTY.  Subject to the
satisfaction of the conditions set forth in Section 5, the Foresight Energy
Guaranty is hereby amended as of the date hereof on the terms set forth in this
Section 4.

 

(a)           Section 1.1 of the Foresight Energy Guaranty is hereby amended to
insert the following definitions therein in the proper alphabetical location:

 

(i)            “Applicable Tax Distribution Amounts” means, with respect to any
taxable period during which the Guarantor is treated as a partnership or
disregarded entity for United States federal income tax purposes, distributions
to each Person who holds Equity Interests of the Guarantor, in an amount equal
to the product of (a) such Person’s allocable share of the taxable income of the
Guarantor for such taxable period (including any additional taxable income
resulting from any audit adjustment and taking into account any items of income,
gain, loss or deduction included in the Guarantor’s taxable income as a result
of holding any Equity Interest of a Subsidiary); and (b) the maximum United
States federal income tax rate (taking into account the character of the income
in question and any limitations thereon including pursuant to Section 67 and 68
of the Code) applicable to any individual for such period.  For purposes of
clause (a) above, the net taxable income of the Guarantor shall be determined
without regard to any adjustments to the tax basis of any assets of the
Guarantor that arise pursuant to Section 743 of the Code.

 

(ii)           “Consolidated Total Debt” means, as of any date of determination,
the aggregate amount of all outstanding Indebtedness of the Guarantor and its
Restricted Subsidiaries (excluding undrawn letters of credit) consisting of
Indebtedness for borrowed money determined on a consolidated basis in accordance
with GAAP.

 

(iii)          “Deer Run Mine Assets” means all property rights, personal
property, owned or leased by Hillsboro Energy LLC or the Guarantor in connection
with the operation of the Hillsboro Mine located in Bond County, Illinois and
Montgomery County, Illinois, and all rights, interests, powers, benefits,
privileges, income and expense and obligations related to the foregoing.

 

16

--------------------------------------------------------------------------------


 

(iv)          “Disqualified Stock” means Equity Interests that by their terms
(or by the terms of any security into which such Equity Interests are
convertible, or for which such Equity Interests are exchangeable, in each case
at the option of the holder thereof) or upon the happening of any event
(a) mature or are mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise, or are required to be redeemed or redeemable at the option of the
holder for consideration other than Qualified Equity Interests, or (b) are
convertible at the option of the holder into Equity Interests constituting
Disqualified Stock or exchangeable for Indebtedness, in each case of clauses
(i) and (ii) prior to the date that is 91 days after the final maturity date
under the New Foresight Energy Secured Facility, except, in the case of clauses
(a) and (b), if as a result of a change of control or asset sale, so long as the
relevant provisions specifically state that such repurchase, payment or
redemption upon the occurrence of such a change of control or asset sale event
is subject to the prior payment in full of all obligations under the New
Foresight Energy Secured Facility and the termination of all commitments and
outstanding letters of credit thereunder.

 

(v)           “First Lien Leverage Ratio” means, as of any date of
determination, the ratio of (i) (A) the sum of, without duplication, (w) the
aggregate principal amount of Consolidated Total Debt consisting of “Secured
Obligations” under the New Foresight Energy Secured Facility outstanding on such
date, (x) the aggregate principal amount of other Consolidated Total Debt of the
Guarantor and its Restricted Subsidiaries outstanding on such date that is then
secured by Liens on the “Collateral” (or any portion thereof) securing the New
Foresight Energy Secured Facility that rank pari passu in right of security with
the Liens on such “Collateral” securing the “Secured Obligations” under the New
Foresight Energy Secured Facility, (y) the aggregate principal amount of
Attributable Indebtedness in respect of Capital Lease Obligations of the
Guarantor and its Restricted Subsidiaries outstanding on such date and (z) to
the extent constituting Indebtedness for borrowed money, the aggregate principal
amount of Indebtedness of the Guarantor and its Restricted Subsidiaries incurred
to finance all or a part of the acquisition of any longwall equipment (or other
mining equipment acquired after the Eighth Amendment Effective Date) and that is
secured by a Lien on such equipment outstanding on such date less (B) without
duplication, the Unrestricted Cash of the Guarantor and its Restricted
Subsidiaries on a consolidated basis as of such date; provided that

 

17

--------------------------------------------------------------------------------


 

if such Unrestricted Cash exceeds $150,000,000, it shall be deemed to be
$150,000,000 for purposes of the deduction in this clause (i)(B), to
(ii) Consolidated EBITDA for the period of the four consecutive fiscal quarters
ending as of the date of financial statements most recently delivered pursuant
to Section 8.1(i) or (ii).  For purposes of this definition only, (i) “Secured
Obligations” under the New Foresight Energy Secured Facility includes only the
“Secured Obligations” (as defined in the New Foresight Energy Credit Agreement)
(x) that are in existence or created on the Eighth Amendment Effective Date
under the New Foresight Energy Secured Facility and (y) other obligations under
the New Foresight Energy Secured Facility that are secured by Liens on the
“Collateral” (or any portion thereof) securing the New Foresight Energy Secured
Facility that rank pari passu in right of security with the Liens on the
“Collateral” securing the “Secured Obligations” under the New Foresight Energy
Secured Facility existing or created on the Eighth Amendment Effective Date and
(ii) “Collateral” means, collectively, all of the real, personal and mixed
property and assets (including Equity Interests) in which Liens are purported to
be granted pursuant to the Security Documents (as defined in the New Foresight
Energy Credit Agreement) as security for all or any part of the Secured
Obligations (subject to exceptions contained in the Security Documents), in each
case excluding any Excluded Assets (as defined in the New Foresight Energy
Credit Agreement).

 

(vi)          “Fixed Charges” means, with respect to any specified Person for
any period, the sum, without duplication, of:

 

(1)           the consolidated interest expense of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued, including,
without limitation, non-cash interest payments, the interest component of any
deferred payment obligations, the interest component of all payments associated
with Capital Lease Obligations, commissions, discounts and other fees and
charges incurred in respect of letter of credit or bankers’ acceptance
financings, and net of the effect of all payments made or received pursuant to
Hedging Agreements in respect of interest rates; provided that notwithstanding
the foregoing, consolidated interest expense shall exclude the write off of any
deferred financing fees or debt discounts or premiums, amortization of debt
issuance costs and original issue discount or other deferred financing fees or
charges; plus

 

18

--------------------------------------------------------------------------------


 

(2)           the consolidated interest expense of such Person and its
Restricted Subsidiaries that was capitalized during such period; plus

 

(3)           any interest on Indebtedness of another Person that is guaranteed
by such Person or one of its Restricted Subsidiaries or secured by a Lien on
assets of such Person or one of its Restricted Subsidiaries, whether or not such
Guarantee or Lien is called upon; plus

 

(4)           all dividends, whether paid or accrued and whether or not in cash,
on any series of preferred stock of such Person or any of its Restricted
Subsidiaries, other than dividends on Equity Interests payable solely in Equity
Interests of the Guarantor (other than Disqualified Stock) or to the Guarantor
or a Restricted Subsidiary of the Guarantor.

 

(vii)         “Foreign Subsidiary” means a Subsidiary that is organized under
the laws of a jurisdiction other than the United States or any State thereof or
the District of Columbia and any Subsidiary thereof.

 

(viii)        “OPEB” means post-employment benefits other than pension benefits,
including, as applicable, medical, dental, vision, life and accidental death and
dismemberment.

 

(ix)          “Permitted Acquisition” means any acquisition, whether by
purchase, merger or otherwise, of all or substantially all the property and
assets or businesses of (or the assets constituting a business line, unit or
division of) any Person, or the majority of the Equity Interests or other
controlling interest in any Person that, upon the consummation thereof, will be
a Restricted Subsidiary, solely to the extent permitted as an investment under
the New Foresight Energy Secured Facility.

 

(x)           “Qualified Equity Interests” means all Equity Interests of a
Person other than Equity Interests constituting Disqualified Stock.

 

(xi)          “Securitization Subsidiary” means any direct or indirect
Subsidiary of the Guarantor that is a “Securitization Subsidiary” under the New
Foresight Energy Secured Facility.

 

(xii)         “Surety Bonds” means surety bonds obtained by the Guarantor or any
Restricted Subsidiary consistent with market practice and the indemnification or
reimbursement obligations of

 

19

--------------------------------------------------------------------------------


 

the Guarantor or such Restricted Subsidiary in connection therewith.

 

(xiii)        “Unrestricted Subsidiary” means any Subsidiary of the Guarantor
that at such time is an “Unrestricted Subsidiary” under the New Foresight Energy
Secured Facility.

 

(xiv)        “U.S. Government Obligations” means obligations issued or directly
and fully guaranteed or insured by the United States of America or by any agency
or instrumentality thereof, provided that the full faith and credit of the
United States of America is pledged in support thereof.

 

(b)           The following defined terms set forth in Section 1.1 of the
Foresight Energy Guaranty are hereby amended and restated in its entirety as
follows:

 

(i)            “Cash Equivalents” means:

 

(a)           U.S. Government Obligations or certificates representing an
ownership interest in U.S. Government Obligations with maturities not exceeding
two years from the date of acquisition;

 

(b)           (i) demand deposits, (ii) time deposits and certificates of
deposit with maturities of two years or less from the date of acquisition,
(iii) bankers’ acceptances with maturities not exceeding two years from the date
of acquisition, and (iv) overnight bank deposits, in each case with any bank or
trust company organized or licensed under the laws of the United States or any
state thereof (including any branch of a foreign bank licensed under any such
laws) having capital, surplus and undivided profits in excess of $250,000,000
(or the foreign currency equivalent thereof) whose short-term debt is rated A-2
or higher by S&P or P-2 or higher by Moody’s;

 

(c)           commercial paper maturing within 364 days from the date of
acquisition thereof and having, at such date of acquisition, ratings of at least
A-1 by S&P or P-1 by Moody’s;

 

(d)           readily marketable direct obligations issued by any state,
commonwealth or territory of the U.S. or any political subdivision thereof, in
each case rated at least A-1 by S&P or P-1 by Moody’s with maturities not
exceeding one year from the date of acquisition;

 

20

--------------------------------------------------------------------------------


 

(e)           bonds, debentures, notes or other obligations with maturities not
exceeding two years from the date of acquisition issued by any corporation,
partnership, limited liability company or similar entity whose long-term
unsecured debt has a credit rating of A2 or better by Moody’s and A or better by
S&P;

 

(f)            investment funds at least 95% of the assets of which consist of
investments of the type described in clauses (a) through (e) above (determined
without regard to the maturity and duration limits for such investments set
forth in such clauses, provided that the weighted average maturity of all
investments held by any such fund is two years or less);

 

(g)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (b) above;
and

 

(h)           in the case of a Restricted Subsidiary that is a Foreign
Subsidiary, substantially similar investments, of comparable credit quality,
denominated in the currency of any jurisdiction in which such Person conducts
business.

 

(ii)           “Consolidated EBITDA” means, with respect to any specified Person
for any period, the Consolidated Net Income of such Person for such period,
plus, without duplication:

 

(a)           an amount equal to any extraordinary loss plus any net loss
realized by such Person or any of its Restricted Subsidiaries in connection with
an asset sale, to the extent such losses were deducted in computing such
Consolidated Net Income; plus

 

(b)           provision for taxes based on income or profits of such Person and
its Restricted Subsidiaries for such period and any Applicable Tax Distribution
Amounts, in each case to the extent that such provision for taxes and/or
Applicable Tax Distribution Amounts were deducted in computing such Consolidated
Net Income; plus

 

(c)           the Fixed Charges of such Person and its Restricted Subsidiaries
for such period, to the extent that such Fixed Charges were deducted in
computing such Consolidated Net Income; plus

 

(d)           any foreign currency translation losses (including losses related
to currency remeasurements of Indebtedness) of such

 

21

--------------------------------------------------------------------------------


 

Person and its Restricted Subsidiaries for such period, to the extent that such
losses were taken into account in computing such Consolidated Net Income; plus

 

(e)           depreciation, depletion, amortization (including amortization of
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) and other non-cash charges and expenses (excluding any such
non-cash charge or expense to the extent that it represents an accrual of or
reserve for cash charges or expenses in any future period or amortization of a
prepaid cash charge or expense that was paid in a prior period) of such Person
and its Restricted Subsidiaries for such period to the extent that such
depreciation, depletion, amortization and other non-cash charges or expenses
were deducted in computing such Consolidated Net Income; plus

 

(f)            to the extent deducted in computing such Consolidated Net Income,
extraordinary, non-recurring or unusual losses for such period; plus

 

(g)           to the extent deducted in computing such Consolidated Net Income,
the amortization of debt discount for such period; plus

 

(h)           any expenses or charges (other than amortization expense) related
to any Equity Offering, investment permitted under the New Foresight Energy
Secured Facility, acquisition, disposition, recapitalization or the incurrence,
amendment or waiver of Indebtedness permitted to be incurred under the New
Foresight Energy Secured Facility (including a refinancing thereof) (in each
case, whether or not successful); plus

 

(i)            the amount of any restructuring charge or reserve, integration
cost or cost associated with establishing new facilities that is deducted (and
not added back) in such period in computing Consolidated Net Income, including
any one-time costs incurred in connection with acquisitions after the Eighth
Amendment Effective Date, and costs related to the closure and/or consolidation
of facilities; provided that the aggregate amount of cash charges and cash costs
that are added to Consolidated EBITDA pursuant to this clause (i) shall not
exceed 15% of Consolidated EBITDA in any four-quarter period; plus

 

(j)            to the extent deducted in computing such Consolidated Net Income,
costs and expenses, including fees, incurred directly in connection with the
consummation of the Transactions and any

 

22

--------------------------------------------------------------------------------


 

amendment or other modification thereof, in each case, deducted (and not added
back) in computing Consolidated Net Income; plus

 

(k)           commissions, premiums, discounts, fees or other charges relating
to performance bonds, bid bonds, appeal bonds, surety bonds, reclamation and
completion guarantees and similar other obligations; minus

 

(l)            non-cash items increasing such Consolidated Net Income for such
period, other than the accrual of revenue in the ordinary course of business;

 

in each case, on a consolidated basis and determined in accordance with GAAP.

 

Notwithstanding the foregoing, Consolidated EBITDA shall not be reduced by the
amount of any insurance proceeds received in connection with, or in respect of,
the Deer Run Mine Assets that increased net income (loss) for such period.

 

(iii)          “Consolidated Net Income” means, with respect to any specified
Person for any period, the aggregate of the net income (loss) of such Person and
its Restricted Subsidiaries for such period, on a consolidated basis (for the
avoidance of doubt, excluding the net income (loss) of any Unrestricted
Subsidiary of such Person) determined in accordance with GAAP and for the
avoidance of doubt including any variable interest entity with financial results
that are required by GAAP to be consolidated with Guarantor’s financial results,
and without any reduction in respect of preferred stock dividends; provided
that:

 

(a)           all extraordinary gains or losses and all gains (but not losses)
realized in connection with any asset sale or the disposition of securities or
the early extinguishment of Indebtedness, together with any related provision
for taxes on any such gain, will be excluded;

 

(b)           (i) the net income (and loss) of any Person that is not a
Restricted Subsidiary or that is accounted for by the equity method of
accounting will not be included and (ii) Consolidated Net Income for such period
shall be increased by the amount of any dividend, distribution or other payments
in respect of Capital Stock paid in cash (or to the extent converted into cash)
by any such Person described in clause (i) to the Guarantor or a Restricted
Subsidiary;

 

23

--------------------------------------------------------------------------------


 

(c)           the net income (but not loss) of any Restricted Subsidiary (other
than a Restricted Subsidiary that guarantees the New Foresight Energy Secured
Facility) will be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of that net
income is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Restricted Subsidiary or its stockholders, unless such restriction with respect
to the payment of dividends or similar distributions has been legally waived or
consent has otherwise been obtained; provided, however, that Consolidated Net
Income will be increased by the amount of dividends or other distributions or
other payments actually paid in cash (or to the extent converted into cash) to
the Borrower or its Restricted Subsidiary during such period, to the extent not
already included therein;

 

(d)           the cumulative effect of a change in accounting principles will be
excluded;

 

(e)           any (i) extraordinary, exceptional, unusual or nonrecurring gain,
loss, charge or expense or any charges, expenses or reserves in respect of any
restructuring, redundancy or severance expense and any charge or expense
constituting expenses relating to the Transactions will be excluded,
(ii) non-cash items in respect of reclamation liabilities, pension, OPEB and
workers’ compensation and other employee insurance related liabilities,
including any withdrawal liabilities, will be excluded and (iii) cash payments
in respect of pension, OPEB and workers’ compensation and other employee
insurance related liabilities, including any withdrawal liabilities, will be
deducted from Consolidated Net Income (but only to the extent not already
reducing Consolidated Net Income in accordance with GAAP);

 

(f)            any non-cash compensation charge or expense arising from any
grant of stock, stock options or other equity based awards and any non-cash
deemed finance charges in respect of any pension liabilities or other
provisions, will be excluded;

 

(g)           any (i) non-cash gains and losses attributable to movement in the
mark-to-market valuation of obligations under Hedging Agreements pursuant to
Financial Accounting Standards Board

 

24

--------------------------------------------------------------------------------


 

Statement No. 133 and other mark-to-market adjustments arising pursuant to GAAP
will be excluded and (ii) cash settlements of any commodity derivative contracts
will be included;

 

(h)           any expense (or income) as a result of adjustments recorded to
earn out obligations or other contingent consideration liabilities relating to
any Permitted Acquisition or other investments permitted under the New Foresight
Energy Secured Facility shall be excluded; and

 

(i)            an amount equal to the Applicable Tax Distribution Amounts
actually distributed by such Person to any Parent or direct or indirect equity
holder of such Person in respect of such period pursuant to and in accordance
with Section 7.06(m) of the New Foresight Energy Credit Agreement (or, if the
New Foresight Energy Credit Agreement is refinanced, replaced, amended,
restated, modified or supplemented, any analogous provision) shall be included
as though such amounts had been paid as income taxes directly by the Guarantor
for such period.

 

Notwithstanding the foregoing, Consolidated Net Income shall not be reduced by
the amount of any insurance proceeds received in connection with, or in respect
of, the Deer Run Mine Assets that increased net income (loss) for such period.

 

(iv)          “Unrestricted Cash” means the aggregate amount of cash and Cash
Equivalents held in accounts (other than accounts of a Securitization
Subsidiary) on the consolidated balance sheet of Guarantor and its Restricted
Subsidiaries to the extent that the use of such cash for application to payment
of the obligations under the New Foresight Secured Facility or other
Indebtedness is not prohibited by law or any contract or other agreement.

 

(c)           The defined terms “Attributable Indebtedness,” “Capital Lease
Obligations,” “Change of Control Litigation,” “Consolidated Cash Interest
Charges” “Consolidated Funded Indebtedness,” “Consolidated Interest Coverage
Ratio,” “Consolidated Interest Expense,” “Excluded Sale Lease-Back Obligations,”
“Financing Lease,” “General Partner,” “Guarantor Collateral,” “Indebtedness,”
“Murray Group,” “Murray Option,” “Murray Purchase,” “Restricted Subsidiaries,”
“Transactions” and “Senior Secured Leverage Ratio” are hereby deleted from
Section 1.1 of the Foresight Energy Guaranty.

 

(d)           Section 4.5 of the Foresight Energy Guaranty is hereby amended and
restated in its entirety as follows:

 

25

--------------------------------------------------------------------------------


 

“Financial Covenant.  Not permit the First Lien Leverage Ratio as at the end of
any fiscal quarter of the Guarantor (beginning with the end of the second fiscal
quarter in 2017) to exceed the maximum ratio set forth below opposite such
fiscal quarter:

 

Fiscal Quarter Ending

 

Maximum First Lien Leverage
Ratio

Second Quarter 2017 through Fourth Quarter 2018

 

3.75:1.00

First Quarter 2019 through Fourth Quarter 2020

 

3:50:1.00

First Quarter 2021 and each Quarter thereafter

 

3.25:1.00

 

(e)           Section 4.6 of the Foresight Energy Guaranty is hereby amended and
restated in its entirety as follows: [Reserved].

 

(f)            Section 4.8 of the Foresight Energy Guaranty is hereby amended by
inserting the words “(or 90 days following the last day of any fiscal quarter
that is the fourth fiscal quarter of any fiscal year)” immediately after the
words “Within 45 days following the last day of each fiscal quarter”.

 

5.             CONDITIONS PRECEDENT TO EFFECTIVENESS.  This Eighth Amendment
shall become effective as of the date hereof only upon satisfaction of the
following conditions precedent:

 

(a)           the due execution and delivery of a counterpart signature page to
this Eighth Amendment by each of Borrower, Guarantor, the undersigned Lender
(constituting all Lenders under the Credit Agreement as of the Eighth Amendment
Effective Date), Administrative Agent and Hermes Agent;

 

(b)           receipt by Administrative Agent of a duly executed copy of (i) the
New Foresight Energy Secured Credit Agreement, which shall have been amended and
restated on terms reasonably satisfactory to Administrative Agent and (ii) such
other agreements evidencing the Refinancing as Administrative Agent shall
reasonably request;

 

(c)           receipt by Administrative Agent and Hermes Agent of the following,
each in form and substance reasonably satisfactory to Administrative Agent:

 

26

--------------------------------------------------------------------------------


 

(i)            copies of each Organizational Document of each of the Credit
Parties, in form and substance reasonably satisfactory to Administrative Agent,
executed and delivered by each Credit Party and certified as of the Execution
Date by a Responsible Officer of such Credit Party as being in full force and
effect without modification or amendment;

 

(ii)           signature and incumbency certificates of the Responsible Office
of each Credit Party executing this Eighth Amendment;

 

(iii)          resolutions of the Board of Directors or similar governing body
of each Credit Party approving and authorizing the execution, delivery and
performance of this Eighth Amendment and the agreements executed and documents
delivered in connection herewith, certified as of the Eight Amendment Effective
Date by a Responsible Officer of each Credit Party as being in full force and
effect without modification or amendment;

 

(iv)          a good standing certificate from the applicable Governmental
Authority of each Credit Party’s jurisdiction of formation dated a recent date;

 

(d)           receipt by Administrative Agent and Hermes Agent of an
acknowledgment from Hermes of the amendments contemplated by this Eighth
Amendment, which acknowledgment shall be in form and substance satisfactory to
Administrative Agent and Hermes Agent;

 

(e)           receipt by Administrative Agent of reasonably requested “know your
customer” materials and documentation;

 

(f)            Borrower shall have paid to the Administrative Agent on the
Effective Date, for the ratable benefit of the undersigned Lender (constituting
all Lenders under the Credit Agreement as of the Effective Date), a work fee in
the amount of $100,000; and

 

(g)           receipt by Administrative Agent and the undersigned Lender
(constituting all Lenders under the Credit Agreement as of the Eighth Amendment
Effective Date) of the reimbursement or payment of all reasonable and documented
out-of-pocket costs and expenses incurred by it or any of its Affiliates in
connection with the preparation, negotiation and execution of this Eighth
Amendment or any document, instrument, agreement delivered pursuant to this
Eighth Amendment, and all other reasonable and documented costs and expenses of
the Administrative Agent described in Section 12.8.1 of the Credit Agreement, to
the extent invoiced at least two (2) Business Days prior to the Eighth Amendment
Effective Date.

 

27

--------------------------------------------------------------------------------


 

6.             REPRESENTATIONS AND WARRANTIES OF BORROWER.  Borrower hereby
represents and warrants that, as of the date hereof, after giving effect to this
Eighth Amendment (except as such representations and warranties expressly relate
to an earlier date, in which case, such representations and warranties shall be
true and correct as of such earlier date):

 

(a)           Existence; Compliance with Law. Borrower (a) is duly formed,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign limited liability company and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of its Property or the
conduct of its business requires such qualification and (d) is in compliance
with all Applicable Laws except to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect; provided however, that where such compliance relates to any
Anti-Corruption Laws or Sanctions, Borrower is in compliance in all respects and
subject to no exceptions.  Borrower has conducted its businesses in material
compliance with applicable Anti-Money Laundering Laws.  Neither Borrower nor any
of its directors, officers or, to Borrower’s knowledge, any of its Affiliates,
agents or employees (i) has taken any action that would constitute or give rise
to a violation of any Anti-Corruption Law or (ii) is or has been subject to any
action, proceeding, litigation, claim or, to Borrower’s knowledge, investigation
with regard to any actual or alleged violation of any Anti-Corruption Laws or
Anti-Money Laundering Laws.  Neither Borrower nor any of its directors, officers
or, to Borrower’s knowledge, any of its Affiliates, agents or employees (i) is a
Sanctioned Person, (ii) is currently engaging or has engaged in any dealings or
transactions with, involving or for the benefit of a Sanctioned Person, or in or
involving any Sanctioned Jurisdiction, in each case in violation of applicable
Sanctions, or (iii) is subject to any action, proceeding, litigation, claim or,
to Borrower’s knowledge, investigation with regard to any actual or alleged
violation of Sanctions.  “Sanctioned Jurisdiction” means any country or
territory that is the subject of comprehensive Sanctions broadly restricting or
prohibiting dealings with, in or involving such country or territory
(currently, Iran, Cuba, Syria, Sudan, North Korea and the Crimea region of
Ukraine).  “Sanctioned Person” means any individual or entity (a) identified on
a Sanctions List, (b) organized, domiciled or resident in a Sanctioned
Jurisdiction, or (c) otherwise the subject or target of any Sanctions, including
by reason of ownership or control by one or more individuals or entities
described in clauses (a) or (b).  “Sanctions List” shall mean any list of
designated individuals or entities that are the subject of Sanctions, including
(a) the Specially Designated Nationals and Blocked Persons List maintained by
OFAC, (b) the Consolidated United Nation Security Council Sanctions List,
(c) the consolidated list of persons, groups and entities subject to EU
financial sanctions maintained by the European Union or any member state and
(d) the Consolidated List of Financial Sanctions Targets in the United Kingdom
maintained by Her Majesty’s Treasury.

 

28

--------------------------------------------------------------------------------


 

(b)           Power; Authorization; Enforceability. Borrower has the power and
authority, and the legal right, to make, deliver and perform this Eighth
Amendment and the other Transaction Documents to which it is a party. Borrower
has taken all necessary limited liability company action to authorize the
execution, delivery and performance of this Eighth Amendment and the other
Transaction Documents to which it is a party and to authorize the borrowings on
the terms and conditions therein. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is or was required in connection with the transactions contemplated
herein or in the other Transaction Documents, the borrowings thereunder, or the
execution, delivery, performance, validity or enforceability of this Eighth
Amendment or any other Transaction Documents (other than the filings referred to
in Section 7.19 of the Credit Agreement). Each Transaction Document to which
Borrower is a party that is in effect on the date this representation and
warranty is made has been duly executed and delivered on behalf of Borrower.
This Eighth Amendment constitutes, and each other Transaction Document to which
Borrower is a party, upon execution, will constitute, a legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

(c)           No Conflict. The execution, delivery and performance of this
Eighth Amendment and the other Credit Documents to which Borrower is a party by
Borrower, the borrowings thereunder by Borrower and the use of the proceeds
thereof will not violate any Applicable Law, any material Mine Document or any
Organizational Document of Borrower and will not result in, or require, the
creation or imposition of any Lien on any of its respective Properties or
revenues pursuant to any Applicable Law or any such Mine Document.

 

(d)           Financial Information (Financial Statements).  Each of the
consolidating (if requested) and consolidated audited balance sheet and the
related statements of income, stockholder’s equity and cash flow of Foresight
Energy LP and its Subsidiaries as of and for the fiscal years ended December 31,
2014, December 31, 2015 and December 31, 2016, copies of which have heretofore
been furnished to each Lender, present fairly the financial condition and
results of operation and cash flows of the Credit Parties as of such date and
for such period.

 

(e)           No Contingent Liabilities. Other than the Mining Lease Litigation,
no Credit Party has any material contingent liability, liability for Taxes or
any long-term leases or unusual forward or long-term commitments, including
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, in each case, that was outstanding or
otherwise in existence during any of the periods described in Section 6(d) above
that are not reflected in the financial statements described in Section 6(d).

 

29

--------------------------------------------------------------------------------


 

(f)            No Material Adverse Effect. Since December 31, 2016, there has
been no event that has had or would reasonably be expected to have a Material
Adverse Effect.

 

(g)           No Litigation. Other than the Mining Lease Litigation, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of Borrower, threatened
by or against Borrower or any of its Properties or revenues (a) with respect to
any of the Transaction Documents or any of the transactions contemplated thereby
or (b) that could reasonably be expected to have a Material Adverse Effect.

 

(h)           No Default. Borrower is not in default under or with respect to
any of its Contractual Obligations that would, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
or Event of Default has occurred and is continuing, or will result from the
consummation of the transactions contemplated by this Eighth Amendment.

 

(i)            Sole Purpose Nature; No Subsidiaries. Borrower has not conducted
and is not conducting any business or activities other than businesses and
activities directly or indirectly relating to the ownership, development,
construction, operation, maintenance and financing of the Deer Run Mine and
business activities reasonably related thereto. Other than as approved by
Administrative Agent in accordance with Section 9.10 of the Credit Agreement,
Borrower has no Subsidiaries and does not own any Capital Stock of any Person.

 

(j)            Accuracy of Information, etc. No statement or information
contained in any Credit Document or any other document, certificate or statement
furnished to any Lender Party by or on behalf of any Credit Party for use in
connection with the transactions contemplated by the Credit Documents (including
the financial statements referred to in Section 6(d) above), taken as a whole,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein not misleading.

 

(k)           Title to Property. Borrower is the sole owner of, legally and
beneficially, and has good marketable and insurable title in fee simple to, or a
valid leasehold interest in, all its Property (including the Deer Run Mine), and
none of such Property is subject to any claims, liabilities, obligations,
charges or restrictions of any kind, nature or description or to any Lien other
than General Permitted Liens and Equipment Permitted Liens. At the time this
representation is made, Borrower has Mining Title to all Mining Facilities
covered by outstanding Governmental Approvals issued to Borrower to the extent
necessary to conduct its business as currently conducted and to utilize such
properties for their intended purpose at such time. The properties of Borrower
that are material to its business, taken as a whole, are in good operating
order, condition and repair (ordinary wear and tear excepted) constitutes all
the property that is required for the business and operations of Borrower as
conducted on the date this representation is made or repeated.

 

30

--------------------------------------------------------------------------------


 

(l)            Intellectual Property. Borrower owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. No material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does Borrower know of any
valid basis for any such claim in each case, that could reasonably be expected
to result in a Material Adverse Effect. The use of Intellectual Property by
Borrower does not infringe on the rights of any Person in such Intellectual
Property in any material respect.

 

(m)          Taxes.

 

(i)            Filing; Payment. Borrower (a) has timely filed or caused to be
timely filed all federal and material other Tax returns required to have been
filed by or with respect to it, and each such Tax return is complete and
accurate in all material respects and (b) has timely paid or caused to be timely
paid all material Taxes shown thereon to be due and payable by it and all other
material Taxes or assessments (other than any the amount or validity of which
are currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of Borrower).

 

(ii)           No Liens. (a) No Liens for material Taxes (other than General
Permitted Liens) have been filed with respect to the assets of Borrower, and no
unresolved claim has been asserted in writing to Borrower or its Affiliates or
members with respect to any material Taxes of Borrower, and (b) no waiver or
agreement by Borrower is in force for the extension of time for the assessment
or payment of any material Tax that has not expired, and, to Borrower’s
knowledge, no request for any such extension or waiver is currently pending.
There is no pending or threatened in writing material audit or investigation by
any Taxing Authority with respect to Borrower.

 

(iii)          Pass-Through Entity. Borrower is, and has been since its
formation, a Pass-Through Entity. Borrower is not subject to entity-level Tax
for state, local or foreign income or franchise Tax purposes. Borrower has not
engaged in any “listed transaction” (as defined in Treasury Regulation
Section 1.6011-4) or made any disclosure under Treasury Regulation
Section 1.6011-4.

 

(n)           Federal Regulations. Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock. No part of the proceeds of any
Term Loan have been or will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately,

 

31

--------------------------------------------------------------------------------


 

(a) to purchase or carry Margin Stock or to extend credit to others for the
purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose, or (b) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or Regulation X.

 

(o)           ERISA. Borrower, each ERISA Affiliate and each Plan is in
compliance with all applicable provisions and requirements of ERISA and the Code
and the regulations and published interpretations thereunder, except for
failures to so comply which could not reasonably be expected to result in a
Material Adverse Effect. No ERISA Event has occurred or is reasonably expected
to occur that would subject Borrower to any Tax, penalty or other liabilities,
which Tax, penalty or other liabilities which individually or in the aggregate
could reasonably be expected to result in a Material Adverse Effect. The excess
in the present value of all benefit liabilities under each Plan (based on those
assumptions used to fund such Plan), as of the last annual valuation date
applicable thereto, over the fair market value of the assets of such Plan could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. As of the most recent valuation date for each
Multiemployer Plan, the potential liability of Borrower and its ERISA Affiliates
for a complete withdrawal from such Multiemployer Plan, when aggregated with
such potential liability for a complete withdrawal from all Multiemployer Plans,
is zero. Borrower and each of its ERISA Affiliates have complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
are not in material “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to any payments to a Multiemployer Plan.

 

(p)           Black Lung Act and Coal Act. Except as could not reasonably be
expected to have a Material Adverse Effect, (a) Borrower and each of its
Affiliates are in compliance with both the Black Lung Act and the Coal Act and
the regulations promulgated thereunder, (b) none of Borrower or any of its
Affiliates has incurred any liability under the Black Lung Act, Coal Act and
their respective regulations, (c) Borrower, each of its Affiliates and their
respective “related persons” (as defined in Section 9701(c) of the Code) are in
compliance with the Coal Industry Retiree Health Benefit Act of 1992 and any
regulations promulgated thereunder, and (d) none of Borrower, any of its
Affiliates or their respective “related persons” has incurred any liability
under the Coal Industry Retiree Health Benefit Act of 1992.

 

(q)           Investment Company Act. Borrower is not an “investment company”
within the meaning of or otherwise subject to regulation under, the Investment
Company Act of 1940, as amended.

 

(r)            Environmental Matters — Compliance. Other than exceptions to any
of the following that (a) could not reasonably be expected to result in
liability to Borrower in excess of $5,000,000 or (b) could not (individually or
in the aggregate) reasonably be expected to have a Material Adverse Effect:

 

32

--------------------------------------------------------------------------------


 

(i)            Borrower (1) is, and has been, in compliance with all applicable
Environmental Laws; (2) holds all Environmental or Mining Permits (each of which
is in full force and effect) required for its current operations (including all
Environmental or Mining Permits required for the Mining Facilities or any active
construction or expansion thereof); and (3) is, and has been, in compliance with
its Environmental or Mining Permits;

 

(ii)           Borrower has no reason to expect that (1) any action or challenge
would result in the preclusion of the issuance of, or the revocation or
termination of, any of its Environmental or Mining Permits or (2) any
Environmental or Mining Permits necessary for the Mining Facilities or any other
reasonably foreseeable operations or expansions (including any renewals of
existing Environmental or Mining Permits) will not be obtainable in the ordinary
course of the applicable permitting processes;

 

(iii)          there has been no Hazardous Materials Activity by Borrower at,
on, under, in, or about any Real Property now or formerly owned, leased or
operated by Borrower or at any other location (including any location to which
Hazardous Materials have been sent for re-use or recycling or for treatment,
storage, or disposal) which could reasonably be expected to (1) give rise to
liability of Borrower under any applicable Environmental Law or otherwise result
in costs to Borrower, (2) interfere with Borrower’s operations or (3) impair the
fair saleable value of any Real Property owned or leased by Borrower; provided
however that, in the case of this clause (3), Borrower may have engaged in
Hazardous Materials Activities typically engaged in by a reasonably prudent
Person engaged in coal mining, processing and selling activities and that are in
compliance with Environmental Law;

 

(iv)          there are no pending or, to the knowledge of Borrower, threatened
Environmental or Mining Claims related to Borrower or the Deer Run Mine;

 

(v)           Borrower has not received any written request for information, or
been notified that it is a potentially responsible party under or relating to
any Environmental Law;

 

(vi)          Borrower has not entered into or agreed to any consent decree,

 

33

--------------------------------------------------------------------------------


 

order, or settlement or other agreement, or is subject to any judgment, decree,
or order or other agreement, in any judicial, administrative, arbitral, or other
forum for dispute resolution, relating to compliance with or liability under any
Environmental Law;

 

(vii)         Borrower has not assumed or retained, by contract or operation of
law, any current liabilities of any kind, fixed or contingent, under any
Environmental Law or with respect to any Hazardous Material;

 

(viii)        there are no Black Lung Liabilities pending, threatened against
Borrower, nor have any Black Lung Liabilities been assumed by Borrower; and

 

(ix)          the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
response, remediation or cleanup pursuant to any Environmental Law.

 

(x)           There have not been any Mining Accidents with respect to the
Mining Facilities that would reasonably be expected to (a) result in liability
in excess of $5,000,000 or (b) have, either individually or in the aggregate, a
Material Adverse Effect.

 

(xi)          Borrower has not been (a) barred for a period of 30 or more
consecutive days from receiving surface or underground Environmental or Mining
Permits pursuant to the permit blockage provisions of the Surface Mining Control
and Reclamation Act, 30 U.S.C. §§1201 et seq. and the regulations promulgated
thereunder or pursuant to any other Environmental Law or (b) been subject to any
injunction or closure order pursuant to any Mining Law or pursuant to any
Environmental or Mining Permit.

 

(xii)         Access to Administrative Agent. Borrower has provided
Administrative Agent with access to all Properties of Borrower and all material
records and files in the possession, custody or control of, or otherwise
reasonably available to Borrower concerning compliance with or liability under
Environmental Law, including those concerning any Hazardous Materials Activity
at the Mining Facilities.

 

34

--------------------------------------------------------------------------------


 

(s)            [reserved].

 

(t)            Sufficiency of Rights. All easements, leasehold and other
property interests, and all utility and other services, means of transportation,
facilities, other materials and other rights that can reasonably be expected to
be necessary for the construction, completion, operation and maintenance of the
Deer Run Mine in accordance with Applicable Law and the Transaction Documents
(including gas, electrical, water and sewage services and facilities) have been
procured under the Mine Documents or are commercially available to the Deer Run
Mine, and, to the extent appropriate, arrangements have been made on
commercially reasonable terms for such easements, interests, services, means of
transportation, facilities, materials and rights.

 

(u)           Governmental Approvals. No material Governmental Approval is or
will be required in connection with (a) the due execution, delivery and
performance by Borrower of the Credit Documents to which it is a party or
(b) the consummation of the transactions contemplated hereunder by Borrower,
other than (i) such as have been made or obtained and are in full force and
effect, (ii) any Governmental Approvals that are not yet necessary for the
business, operations, ownership and maintenance of the Deer Run Mine as
currently conducted, and (iii) such as are required by securities, regulatory or
Applicable Law in connection with an exercise of remedies.

 

(v)           Insurance. Borrower maintains with financially sound and reputable
insurance companies insurance on all its Property of the type and in at least
such amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business, all applicable policies are in full force and effect and all premiums
in respect thereof have been paid in full, and, solely with respect to policies
insuring Collateral, as defined in the Security Agreement, such policies name
Administrative Agent as lender loss payee and additional insured thereunder.
Borrower (a) has not received notice from any insurer or agent of such insurer
that substantial capital improvements or other material expenditures will have
to be made in order to continue such insurance and (b) has no reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers at a
cost that could not reasonably be expected to have a Material Adverse Effect.

 

(w)          Foreign Assets Control Regulations. The use of the proceeds of the
Term Loans by Borrower will not violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto. No Credit Party (a) is
or will become a Person or entity described by section 1 of Executive Order
13224 of September 24, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (12

 

35

--------------------------------------------------------------------------------


 

C.F.R. 595), and no Credit Party engages in dealings or transactions with any
such Persons or entities, or (b) is in violation of the USA PATRIOT Act.

 

(x)           Anti-Corruption Laws. Neither Borrower nor any Affiliate of
Borrower is in violation of any Anti-Corruption Laws. The use of the proceeds of
the Term Loans by Borrower will not violate any Anti-Corruption Laws.

 

(y)           Use of Proceeds. Borrower has used the proceeds of all Advances in
accordance with the terms and conditions of the Credit Documents.

 

(z)           Collateral. As of each Disbursement Date from and after the
execution and delivery of the Security Agreement, (a) the Security Agreement is
effective to create,  in  favor  of  Collateral  Agent,  legally  valid  and 
enforceable  security interests in such right, title and interest Borrower shall
from time to time have in all personal property included in the collateral
described in the Security Agreement, (b) such security interests are subject to
no Liens other than General Permitted Liens or Equipment Permitted Liens, as
applicable, (c) except to the extent that any filing or recording is required
for perfection, all such action as is necessary has been taken to establish and
perfect Collateral Agent’s rights in and to the collateral granted pursuant to
the Security Agreement, and (d) Borrower has authorized the filings and
recordings by the Lender Parties required for the perfection of the security
interests described above by filing or recording.

 

7.             REPRESENTATIONS AND WARRANTIES OF GUARANTOR.  Guarantor hereby
represents and warrants that, as of the date hereof, after giving effect to this
Eighth Amendment (except as such representations and warranties expressly relate
to an earlier date, in which case, such representations and warranties shall be
true and correct as of such earlier date):

 

(a)           Existence; Compliance with Law.  Guarantor (a) is duly formed,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign limited liability company and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification and (d) is in compliance with all
Applicable Laws except to the extent that the failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect;
provided however, that where such compliance relates to any Anti-Corruption Laws
or Sanctions, Guarantor is in compliance in all respects and subject to no
exceptions.  Guarantor has conducted its businesses in material compliance with
applicable Anti-Money Laundering Laws.  Neither Guarantor nor any of its
directors, officers or, to Guarantor’s knowledge, any of its Affiliates, agents
or employees (i) has taken any action that would constitute or give rise to a
violation of any Anti-Corruption Law or (ii) is or has been subject to any
action, proceeding, litigation, claim or, to Guarantor’s knowledge,
investigation with regard to any actual or alleged violation of any
Anti-Corruption Laws or Anti-Money Laundering

 

36

--------------------------------------------------------------------------------


 

Laws.  Neither Guarantor nor any of its directors, officers or, to Guarantor’s
knowledge, any of its Affiliates, agents or employees (i) is a Sanctioned
Person, (ii) is currently engaging or has engaged in any dealings or
transactions with, involving or for the benefit of a Sanctioned Person, or in or
involving any Sanctioned Jurisdiction, in each case in violation of applicable
Sanctions, or (iii) is subject to any action, proceeding, litigation, claim or,
to Guarantor’s knowledge, investigation with regard to any actual or alleged
violation of Sanctions.

 

(b)           Power; Authorization; Enforceability.  Guarantor has the power and
authority, and the legal right, to make, deliver and perform this Eighth
Amendment.  Guarantor has taken all necessary limited liability company action
to authorize the execution, delivery and performance of this Eighth Amendment. 
No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the transactions contemplated herein. This Eighth Amendment has
been duly executed and delivered on behalf of Guarantor.  This Eighth Amendment
and the Guaranty constitute a legal, valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

(c)           No Conflict.  The execution, delivery and performance of this
Eighth Amendment by Guarantor will not violate any Applicable Law or any
Contractual Obligation or Organizational Document of Guarantor and will not
result in, or require, the creation or imposition of any Lien on any of its
respective Properties or revenues pursuant to any Applicable Law or any such
Contractual Obligation.

 

(d)           Ownership.  As of the date hereof, Guarantor is the direct owner
of 100% of the Capital Stock of Borrower.

 

(e)           Financial Information.

 

(i)            Financial Statements.  The audited balance sheet and the related
statements of income, stockholder’s equity and cash flow of Guarantor as of and
for the fiscal year ended December 31, 2016, copies of which have heretofore
been furnished to each Lender, present fairly the financial condition and
results of operation and cash flows of Guarantor as of such date and for such
period.

 

(ii)           No Contingent Liabilities.  Guarantor does not have any material
contingent liability, liability for Taxes or any long-term leases or unusual
forward or long-term commitments, including interest rate or foreign currency
swap or exchange transaction or other obligation in respect of derivatives, in
each case, that was

 

37

--------------------------------------------------------------------------------


 

outstanding or otherwise in existence during any of the periods described in
Section 7(e)(i) that are not reflected in the financial statements described in
Section 7(e)(i).

 

(f)            No Litigation.  Other than the Mining Lease Litigation and except
as disclosed in Schedule A hereto, no litigation, investigation or proceeding of
or before any arbitrator or Governmental Authority (including under any
Environmental Law or Mining Law) is pending or, to the knowledge of Guarantor,
threatened by or against Guarantor or any of its Properties or revenues (a) with
respect to this Eighth Amendment, the Guaranty or any of the transactions
contemplated thereby or (b) that could reasonably be expected to have a Material
Adverse Effect.

 

(g)           No Default.  Guarantor is not in default under or with respect to
any of its Contractual Obligations that would, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, nor will
any default result from the consummation of the transactions contemplated by
this Eighth Amendment.

 

(h)           Accuracy of Information, etc. No statement or information
contained in this Eighth Amendment or the Guaranty or any other document,
certificate or statement furnished to any Lender Party by or on behalf of
Guarantor for use in connection with the transactions contemplated by the Credit
Documents, taken as a whole, contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not misleading.  As of the date hereof,
there is no fact known to Guarantor that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein or in the
other Credit Documents.

 

(i)            Taxes.  Guarantor (a) has timely filed or caused to be timely
filed all federal and material other Tax returns required to have been filed by
or with respect to it, and each such Tax return is complete and accurate in all
material respects and (b) has timely paid or caused to be timely paid all
material Taxes shown thereon to be due and payable by it and all other material
Taxes or assessments (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of Guarantor).

 

(j)            Investment Company Act.  Guarantor is not an “investment company”
within the meaning of or otherwise subject to regulation under, the Investment
Company Act of 1940, as amended.

 

(k)           Solvency.  Guarantor is and will be, after giving effect to the
Transactions and the obligations contemplated under this Eighth Amendment,
Solvent.

 

(l)            Foreign Assets Control Regulations.  Guarantor (i) is not and
will not become a Person or entity described by section 1 of Executive Order
13224 of September 24, 2001

 

38

--------------------------------------------------------------------------------


 

Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (12 C.F.R. 595), and no Credit Party engages in
dealings or transactions with any such Persons or entities, and (ii) is not in
violation of the USA PATRIOT Act.

 

(m)          Knowledge of Borrower.  Guarantor has knowledge of Borrower’s
financial condition and affairs and has adequate means to obtain from Borrower,
on an ongoing basis, information relating thereto and to Borrower’s ability to
pay and perform the Obligations, and agrees to assume the responsibility for
keeping, and to keep, so informed for so long as this Eighth Amendment is in
effect.  Guarantor acknowledges and agrees that the Lender Parties shall have no
obligation to investigate the financial condition or affairs of Guarantor nor to
advise Guarantor of any fact respecting, or any change in, the financial
condition or affairs of Borrower that might become known to any Lender Party at
any time, whether or not such Lender Party knows or believes, or has reasons to
know or believe, that such fact or change is unknown to Guarantor, or might, or
does, materially increase the risk of Guarantor as guarantor, or might, or
would, affect the willingness of Guarantor to continue as a guarantor of the
Obligations.

 

(n)           Substantial Benefit.  It is in the best interest of Guarantor to
execute this Eighth Amendment and to have executed the Guaranty inasmuch as
Guarantor has derived substantial direct and indirect benefit from the Term
Loans and Guarantor agrees that the Lender Parties are relying on this
representation in agreeing to enter into this Eighth Amendment with the Credit
Parties.

 

8.             RATIFICATION AND RELEASE.

 

(a)           Ratification.  Each Credit Party hereby (i) ratifies and reaffirms
all of its payment and performance obligations, contingent or otherwise, and
each grant of security interests and liens in favor of Administrative Agent,
Hermes Agent, Collateral Agent and the Lenders, as the case may be, under each
Finance Document to which it is a party, (ii) agrees and acknowledges that the
liens in favor of Collateral Agent for the benefit of the undersigned Lender
(constituting all Lenders under the Credit Agreement as of the Eighth Amendment
Effective Date) under the Security Agreement constitute valid, binding,
enforceable and perfected first priority liens and security interests and are
not subject to avoidance, disallowance or subordination pursuant to any
requirement of Applicable Law, (iii) agrees and acknowledges the Obligations
constitute legal, valid and binding obligations of the Credit Parties and that
(A) no offsets, defenses or counterclaims to the Obligations or any other causes
of action with respect to the Obligations or the Finance Documents exist and
(B) no portion of the Obligations is subject to avoidance, disallowance,
reduction or subordination pursuant to any requirement of Applicable Law,
(iv) acknowledges and agrees that as of the Eighth Amendment Effective Date, the
Outstanding Amount of the Term Loans is $41,250,002.29, (v) agrees that such
ratification and reaffirmation is not a condition to the continued effectiveness
of the Finance Documents, and (vi) agrees that neither such

 

39

--------------------------------------------------------------------------------


 

ratification and reaffirmation, nor Administrative Agent’s nor any Lender’s
solicitation of such ratification and reaffirmation, constitutes a course of
dealing giving rise to any obligation or condition requiring a similar or any
other ratification or reaffirmation from each party to the Credit Agreement with
respect to any subsequent modifications, consent or waiver with respect to the
Credit Agreement or other Finance Documents.  This Eighth Amendment shall
constitute a “Credit Document” for purposes of the Credit Agreement.

 

(b)           Release; Covenant Not to Sue; Acknowledgement.

 

(i)            Each Credit Party hereby absolutely and unconditionally releases
and forever discharges each Agent and each Lender and each of their respective
Related Parties (each a “Released Party”) from any and all claims, demands or
causes of action of any kind, nature or description, whether arising in law or
equity or upon contract or tort or under any state or federal law or otherwise,
which any Credit Party has had, now has or has made claim to have against any
such Person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the Eighth
Amendment Effective Date arising out of or in connection with the Obligations,
the Credit Agreement, this Eighth Amendment or any other Transaction Document
and/or the transactions contemplated hereby or thereby, whether such claims,
demands and causes of action are matured or unmatured or known or unknown.  It
is the intention of each Credit Party in providing this release that the same
shall be effective as a bar to each and every claim, demand and cause of action
specified.  Each Credit Party acknowledges that it may hereafter discover facts
different from or in addition to those now known or believed to be true with
respect to such claims, demands, or causes of action and agrees that this
instrument shall be and remain effective in all respects notwithstanding any
such differences or additional facts.  Each Credit Party understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

 

(ii)           Each Credit Party, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Released Party above
that it will not sue (at law, in equity, in any regulatory proceeding or
otherwise) any Released Party on the basis of any claim released, remised and
discharged by any Credit Party pursuant to the above release.  If any Credit

 

40

--------------------------------------------------------------------------------


 

Party or any of their successors, assigns or other legal representatives
violates the foregoing covenant, each Credit Party, for itself and its
successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Released Party may sustain as a result of such
violation, all documented and reasonable out-of-pocket attorneys’ fees and costs
incurred by such Released Party as a result of such violation.

 

(iii)                               Each Credit Party represents and warrants
that, to its knowledge, there are no liabilities, claims, suits, debts, liens,
losses, causes of action, demands, rights, damages or costs, or expenses of any
kind, character or nature whatsoever, known or unknown, fixed or contingent,
which any Credit Party may have or claim to have against any Released Party
arising with respect to the Obligations, the Credit Agreement, this Eighth
Amendment or any other Transaction Document and/or the transactions contemplated
hereby or thereby.

 

(iv)                              Each of the Credit Parties has been advised by
counsel with respect to the release contained in this Section 8(b).

 

9.                                      CONTINUING EFFECT; NO WAIVER;
REFERENCES.  All of the terms and provisions of the Credit Agreement, the
Foresight Energy Guaranty and the other Finance Documents are and shall remain
in full force and effect and are hereby ratified and confirmed.  The execution
and delivery of this Eighth Amendment shall not, except as expressly provided
herein, constitute a waiver or amendment of (a) any provision of any Finance
Document or (b) any right, power or remedy of Administrative Agent, Hermes Agent
or Lender under any Finance Document, including rights, powers and remedies
arising out of or relating to any existing Defaults or Events of Default, other
than as expressly set forth herein.  No course of dealing and no failure or
delay by Administrative Agent, Hermes Agent or Lender in exercising any right,
power or remedy under any Finance Document shall operate as a waiver thereof or
otherwise prejudice the rights, powers or remedies of Administrative Agent,
Hermes Agent or Lender.  From and after the date hereof, (i) all references to
the “Credit Agreement” contained in the Finance Documents shall be deemed to
refer to the Credit Agreement (as amended hereby and as the same may be further
amended, restated, amended and restated, replaced, supplemented or modified from
time to time) and (ii) all references to the “Foresight Guaranty” contained in
the Finance Documents shall be deemed to refer to the Foresight Energy Guaranty
(as amended hereby and as the same may be further amended, restated, amended and
restated, replaced, supplemented or modified from time to time).

 

10.                               SEVERABILITY.  Any provision of this Eighth
Amendment that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any

 

41

--------------------------------------------------------------------------------


 

such prohibition or unenforceability in any jurisdiction shall not invalidate
nor render unenforceable such provision in any other jurisdiction.

 

11.                               GOVERNING LAW.  THIS EIGHTH AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS EIGHTH AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

12.                               WAIVER OF JURY TRIAL.  BORROWER, GUARANTOR AND
EACH LENDER PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS EIGHTH AMENDMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

13.                               COUNTERPARTS.  This Eighth Amendment may be
executed in any number of counterparts by the parties hereto, each of which
counterparts when so executed shall be an original, but all the counterparts
shall together constitute one and the same instrument.  Delivery of an executed
signature page of this Eighth Amendment by facsimile or other electronic
transmission shall have the same effect as delivery of a manually executed
counterpart hereof.

 

[Signature pages follow.]

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

 

 

Hillsboro Energy, LLC, as Borrower

 

 

 

 

By:

/s/ Robert D. Moore

 

Name:

Robert D. Moore

 

Title:

President and Chief Executive Officer

 

 

 

 

 

Foresight Energy LLC, as Guarantor

 

 

 

 

 

 

 

By:

/s/ Robert D. Moore

 

Name:

Robert D. Moore

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

Crédit Agricole Corporate and Investment Bank,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Pierre Bennaim

 

Name:

Pierre Bennaim

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Kathleen Sweeney

 

Name:

Kathleen Sweeney

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Crédit Agricole Corporate and Investment Bank Deutschland, Niederlassung Einer
Französischen Société Anonyme, as Hermes Agent

 

 

 

 

 

 

 

By:

/s/ Guido Berning

 

Name:

Guido Berning

 

Title:

Director International Trade & Transaction Banking

 

 

 

 

 

 

 

By:

/s/ Sabine Hemmann

 

Name:

Sabine Hemmann

 

Title:

Managing Director

 

 

 

 

 

Crédit Agricole Corporate and Investment Bank Deutschland, Niederlassung Einer
Französischen Société Anonyme, as Lender

 

 

 

 

 

 

 

By:

/s/ Guido Berning

 

Name:

Guido Berning

 

Title:

Director International Trade & Transaction Banking

 

 

 

 

 

 

 

By:

/s/ Sabine Hemmann

 

Name:

Sabine Hemmann

 

Title:

Managing Director

 

--------------------------------------------------------------------------------